

Exhibit 10.19

475876.1     
AMENDMENT TO LOAN DOCUMENTS (2013)




THIS THIRD AMENDMENT TO LOAN DOCUMENTS (2013) (“Amendment”), dated December 31,
2013, but effective as of December 31, 2013, by and between FIRST HAWAIIAN BANK,
a Hawaii corporation (the “Lender”), and PACIFIC OFFICE PROPERTIES, L.P., a
Delaware limited partnership (the “Borrower”); and SHIDLER EQUITIES L.P., a
Hawaii limited partnership (the “Pledgor”);


W I T N E S S E T H
T H A T:



WHEREAS, the Lender and the Borrower entered into that certain credit agreement
(the “Credit Agreement”), dated September 2, 2009, relating to a credit facility
(the “Credit Facility”) in the principal amount of $10,000,000.00 made by the
Lender to the Borrower; and


WHEREAS, in connection therewith, the Borrower and the Lender executed certain
“Loan Documents”, as defined in the Credit Agreement; and


WHEREAS, pursuant to that certain Amendment to Loan Documents dated December 31,
2009, the principal amount of the Credit Facility was increased to
$15,000,000.00; and


WHEREAS, pursuant to that certain Second Amendment to Loan Documents dated May
25, 2010, the principal amount of the Credit Facility was increased to
$25,000,000.00; and


WHEREAS, the Borrower has requested the Lender to further extend the maturity
date of the Credit Facility to December 31, 2015; and


WHEREAS, the Lender is willing to comply with such request, upon and subject to
the terms and conditions hereinafter set forth; and


WHEREAS, as of December 31, 2013, the outstanding principal balance of the
Credit Facility was $25,000,000.00;


NOW, THEREFORE, the Lender and the Borrower hereby agree as follows:


1.    Definitions. All capitalized terms used herein, unless otherwise defined
herein, shall have the same meanings as those ascribed to them in the Credit
Agreement.


2.    Representations and Warranties. As an essential inducement to the Lender
to execute this Amendment, the Borrower hereby repeats, reaffirms and
incorporates herein by reference all of the representations and warranties
contained in Section 3 of the Credit Agreement.


3.    Amendment of Loan Documents. The Loan Documents are hereby amended as
follows:



1

--------------------------------------------------------------------------------



(a)    The Maturity Date of the Credit Facility shall be December 31, 2015, or
the date, following the occurrence of an Event of Default, on which the Lender
notifies the Borrower that the entire Principal Balance, together with all
accrued interest thereon, the amount of all outstanding Letters of Credit, and
all fees, charges and expenses, and all other sums payable under the Credit
Agreement, the Note and the other Loan Documents, shall become due and payable.


(b)    As used in the Credit Agreement and the other Loan Documents, the term
“Maturity Date” shall mean the Maturity Date described in Paragraph 3(a) of this
Amendment.




4.    Delivery of Related Documents. The Borrower shall deliver to the Lender on
or before the closing of this Amendment, the following documents, all of which
shall be in form and substance satisfactory to the Lender and its counsel:


(a)    Certificate of Secretary of Pacific Office Properties Trust, Inc.,
authorizing the Borrower to enter into and execute this Amendment.


(b)    Certificate of Secretary of Shidler Equities Corp., authorizing the
Pledgor to consent to and execute this Amendment.


(c)    The Borrower shall have executed and delivered to the Lender a Compliance
Certificate in the form of Exhibit “1” attached hereto and made a part hereof.


(d)    The Borrower shall have delivered to the Lender, and the Lender shall
have approved (a) an opinion of legal counsel for the Borrower, in substantially
the form set forth in Exhibit “2” attached hereto and made a part hereof, and
(b) an opinion of legal counsel for the Pledgor, in substantially the form set
forth in Exhibit “3” attached hereto and made a part hereof.


(e)    The Borrower shall have delivered to the Lender and the Lender shall have
satisfactorily reviewed recent financial statements of the Pledgor.


5.    Conformance. The Loan Documents are hereby amended to conform with this
Amendment, but in all other respects such provisions are to be and continue in
full force and effect.


6.    Continuance of Security. The performance of the obligations of the
Borrower under the Loan Documents, as herein amended, shall be fully secured by
and entitled to the benefits of all of the security documents agreements
described in the Credit Agreement and the other Loan Documents, and any
modifications, extensions, renewals or replacements thereof.


7.    Continuing Pledge. Pledgor hereby consents to the foregoing amendments,
reaffirms its obligations under the Pledge, as amended by this Amendment, and
covenants that the execution and delivery of this Amendment shall not in any way
affect, impair or diminish its obligations under the Pledge.



2

--------------------------------------------------------------------------------



8.    No Offsets. As of the date hereof, the Borrower has no claims, defenses or
offsets against the Lender or against the Borrower’s obligations under the “Loan
Documents”, as herein amended, whether in connection with the negotiations for
or closing of the Credit Facility, of prior amendments of the Credit Facility,
of this Amendment, or otherwise, and if any such claims, defenses or offsets
exist, they are hereby irrevocably waived and released. As of the date hereof,
the Pledgor has no claims, defenses or offsets against the Lender or against the
Pledgor’s obligations under the Pledge, whether in connection with the
negotiations for or closing of the Credit Facility, of prior amendments of the
Credit Facility, of this Amendment, or otherwise, and if any such claims,
defenses or offsets exist, they are hereby irrevocably waived and released.


9.    No Waiver. This Amendment is made on the express condition that nothing
herein contained shall in any way be construed as affecting, impairing or
waiving any rights of the Lender under any of the Loan Documents, as herein
amended.


10.    Entire Agreement. This Amendment incorporates all of the agreements
between the parties relating to the amendment of the Loan Documents and
supersedes all other prior or concurrent oral or written letters, agreements or
understandings relating to such amendment. This Amendment shall constitute and
be deemed amendments to any inconsistent provisions of any commitment letter
issued by the Lender to the Borrower in connection with the amendment to the
Loan Documents, and, upon the execution of this Amendment, any such commitment
letter shall be deemed superceded by this Amendment and cancelled.


11.    Headings. The headings of paragraphs and subparagraphs herein are
inserted only for convenience and reference, and shall in no way define, limit
or describe the scope or intent of any provisions of this Amendment.


12.    Governing Law; Severability. This Amendment is executed and delivered,
and shall be construed and enforced, in accordance with and governed by the laws
of the State of Hawaii. If any provision of this Amendment is held to be invalid
or unenforceable, the validity or enforceability of the other provisions of this
Amendment shall remain unaffected.


13.    Submission to Jurisdiction; Waiver of Jury Trial. The Borrower hereby
irrevocably and unconditionally submits, but only for the purposes of any action
or proceeding which the Lender may bring to enforce any of the Loan Documents,
as amended herein, to the jurisdiction of the courts of the State of Hawaii and
the United States District Court for the District of Hawaii. Such submission to
such jurisdiction shall not prevent the Lender from commencing any such action
or proceeding in any other court having jurisdiction. The Borrower hereby
knowingly, voluntarily and intentionally waives any right it may have to a jury
trial in any legal proceeding which may be hereinafter instituted by the Lender
or the Borrower to assert any of their respective claims arising out of or
relating to any of the Loan Documents or any other agreement, instrument or
document contemplated thereby. In such event, the Borrower, at the request of
the Lender, shall cause its attorney of record to effectuate such waiver in
compliance with the Hawaii Rules of Civil Procedure, as the same may be amended
from time to time.


14.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same

3

--------------------------------------------------------------------------------



instrument, and in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart.


15.    Expenses. The Borrower shall pay all expenses incurred by the Lender in
negotiations for and documentation of this Amendment and the satisfaction of the
conditions thereof, including, but not limited to, fees and expenses of legal
counsel for the Lender (and each participant in, or purchaser of, the Credit
Facility), and any other costs incurred by the Lender in connection with any of
the matters described in this Amendment.


16.    Binding Effect. This Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that Borrower shall not assign this Amendment or any of the rights, duties or
obligations of Borrower hereunder without the prior written consent of Lender.


17.    Compliance with OFAC Restrictions. The Lender and the Borrower are
obligated to comply with the laws and regulations administered by the United
States Office of Foreign Assets Control (“OFAC”), referred to as “OFAC
Restrictions”. In order to comply with OFAC Restrictions, the Lender may be
required to temporarily suspend processing a transaction, which may result in
delayed availability of funds, or may be prohibited from closing a transaction
altogether. The Borrower agrees to the foregoing, and further agrees that if the
Lender is required by applicable OFAC Restrictions to suspend processing a
transaction, or is prohibited from by applicable OFAC Restrictions from closing
a transaction, the Lender will not be liable for any damages of any kind or
nature (including, without limitation, actual, consequential, special,
incidental, punitive, or indirect damages, whether arising out of claims for
“lender liability” or any other cause), which the Borrower may suffer or incur
in connection with such suspension of, or failure to close, a transaction.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.


FIRST HAWAIIAN BANK




By    /s/ Jan M. Sam    
Its Assistant Vice President


Lender



4

--------------------------------------------------------------------------------



PACIFIC OFFICE PROPERTIES, L.P.
a Delaware limited partnership


By    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By    /s/ Lawrence J. Taff    
Its President/Chief Executive Officer


Borrower






SHIDLER EQUITIES L.P.


By    Shidler Equities Corp.
Its General Partner




By    /s/ Lawrence J. Taff    
Its Secretary


“Pledgor”



5